DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification in paragraph [0007] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment mark of the second wafer (Claims 5-6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure device in claims 1 and 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wide vision camera” in claim 7 is a relative term which renders the claim indefinite. The term “wide vision camera” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no metes and bounds in the specification re. the range of the term wide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (JP 6448848B2) in view of Nakai (JP 2010-64127 A). Yamauchi discloses:
Claim 1: a first chuck (402) having a hole (figure 4 bottom) formed through the first chuck on a chucking surface of the first chuck; a second chuck (401); a pressure device (433) configured to pressurize a wafer toward the second chuck through the hole; 
Claim 2: wherein the pressure device comprises a force sensor configured to detect a contact between the pressure device and the wafer (408; alternatively, 435 since displacement is proportional to force).

Yamauchi does not directly show:
Claim 1: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface.
Nakai shows a similar device having:
Claim 1: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface (figures 2-3; paragraphs [0052]-[0053], [0128], [0130]);
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device (paragraphs [0051]-[0053]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi as taught by Nakai and include Nakai’s similar device having:
Claim 1: an air bearing arranged between the pressure device and the first chuck to suppress a position dislocation of the pressure device along the chucking surface;
for the purpose of reducing the friction of the pressure device in the first chuck for excellent positioning characteristics and movement accuracy characteristics of the pressure device.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai and Sugaya (WO 2009119096 A1). Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 3: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 4: a camera configured to detect an alignment of the second wafer on the second chuck; a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the wafer based on a position of an alignment mark on the second wafer;
Claim 6: wherein the moving stage further comprises a Z-stage moved in a Z direction, the camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved.

Sugaya shows a similar device having:
Claim 3: a sensor (“Specifically, each distance can be accurately measured by a laser length measuring device, a line sensor, image processing, or the like.”) configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism (figures 1,6);
Claim 4: a camera (“image processing” implies a type of camera) configured to detect an alignment of the second wafer on the second chuck; a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck (figures 1,6);
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the wafer based on a position of an alignment mark on the second wafer (136/138);
Claim 6: wherein the moving stage further comprises a Z-stage (132; arrow L) moved in a Z direction, the camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi and Nakai as taught by Sugaya and include Sugaya’s similar device having:
Claim 3: a sensor configured to detect a tilt between a first wafer chucked by the first chuck and a second wafer chucked by the second chuck; and a tilt stage configured to control a tilt of the second chuck based on the tilt between the first and second wafers to provide the first and second wafers with a parallelism;
Claim 4: a camera configured to detect an alignment of the second wafer on the second chuck; a moving stage configured to move the second chuck; and a controller configured to move the moving stage based on detection results of the camera to align a position of the second chuck with the first chuck;
Claim 5: wherein the moving stage comprises an XY stage moved in XY directions, and the XY stage is configured to align the wafer based on a position of an alignment mark on the second wafer;
Claim 6: wherein the moving stage further comprises a Z-stage moved in a Z direction, the camera is configured to photograph the alignment mark of the second wafer moved in the Z direction, and the XY stage is configured to align a position of the second wafer in the XY directions based on position changes of the alignment mark before and after the alignment mark is moved;
for the purpose of suppressing horizontal displacement in the case of rocking by matching the oscillation center of the wafer with the bonding surface of the wafer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Nakai, Sugaya, and Wang et al. (US 2020/0371046; Filed: Mar. 2, 2020) (“Wang”). Yamauchi discloses all the limitations of the claims as discussed above.
Yamauchi does not directly show:
Claim 7: a wide vision camera configured to photograph a spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times.

Wang shows a similar device having:
Claim 7: a wide vision camera configured to photograph a spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times (18a/18b; paragraph [0048]);
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process (paragraph [0048]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi, Nakai, and Sugaya as taught by Wang and include Wang’s similar device having:
Claim 7: a wide vision camera configured to photograph a spreading state of bonded surfaces between the first and second wafers after pressurizing the first wafer to the second wafer, wherein the pressure device is configured to selectively pressurize the first and second wafers in variable wafer pressure times;
for the purpose of determining defects in the bonding to assure efficient bonding without loss of time and/or material in bonding process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7682933 discloses pressure device 52 and first/second chucks 42/44.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652